DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to amendments and remarks filed December 16, 2021.  Claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on December 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9972100 and US 10726578 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see arguments and terminal disclaimer, filed December 16, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
as claimed, the method comprising: providing a camera having an imaging sensor comprising a plurality of photosensor pixels; mounting the camera at a vehicle, the camera, when mounted at the vehicle, views exterior of the vehicle: providing a control at the vehicle, the control comprising an image processor; capturing frames of image data via the camera; providing captured frames of image data to the control: receiving at the control frames of image data captured by the camera and provided to the control: more specifically in combination with determining, via the control, at least one selected from the group consisting of (i) that the imaging sensor is totally blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, that the count of bright photosensor pixels remains below a threshold, and (ii) that the imaging sensor is partially blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, continuity of intensity variations in different regions of the imaging sensor; and adapting, via the control, and responsive to determination of either total blockage of the imaging sensor of the camera or partial blockage of the imaging sensor of the camera, image processing by the image processor of frames of image data captured by the camera to accommodate (i) the determined total blockage of the imaging sensor of the camera or (ii) the determined partial blockage of the imaging sensor of the camera.
Claims 2-13 are allowed because of their dependency on claim 1.
In regards to claim 14, the prior art of record individually or in combination fails to teach a method for determining blockage of a vehicular camera as claimed, the method more specifically in combination with determining, via the control, at least one selected from the group consisting of (i) that the imaging sensor is totally blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, that the count of bright photosensor pixels remains below a threshold, and (ii) that the imaging sensor is partially blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, continuity of intensity variations in different regions of the imaging sensor; adapting, via the control, and responsive to determination of either total blockage of the imaging sensor of the camera or partial blockage of the imaging sensor of the camera, image processing by the image processor of frames of image data captured by the camera to accommodate (i) the determined total blockage of the imaging sensor of the camera or (ii) the determined partial blockage of the imaging sensor of the camera; and at least in part controlling, via the control, and responsive at least in part to adapted image processing by the image processor of frames of image data captured by the camera, a lane departure warning system of the vehicle.

In regards to claim 18, the prior art of record individually or in combination fails to teach a method for determining blockage of a vehicular camera as claimed, the method comprising: providing a camera having an imaging sensor comprising a plurality of photosensor pixels; mounting the camera behind a windshield of a vehicle, the camera, when mounted behind the windshield of the vehicle, views through a portion of the windshield forward of the vehicle; providing a control at the vehicle, the control comprising an image processor; capturing frames of image data via the camera; providing captured frames of image data to the control; receiving at the control frames of image data captured by the camera and provided to the control; more specifically in combination with determining, via the control, at least one selected from the group consisting of (i) that the imaging sensor is totally blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, that the count of bright photosensor pixels remains below a threshold, and (ii) that the imaging sensor is partially blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, continuity of intensity variations in different regions of the imaging sensor; adapting, via the control, and responsive to determination of either total blockage of the imaging sensor of the camera or partial blockage of the imaging sensor of the camera, image processing by the image processor of frames of image data captured by the camera to accommodate (i) the determined total blockage of the imaging sensor of the camera or (ii) the determined partial blockage of the imaging sensor of the camera; determining, via the control, a bad photosensor pixel of the plurality of photosensor pixels; and ameliorating, via the control, the determined bad photosensor pixel of the plurality of photosensor pixels.
Claims 19 and 20 are allowed because of their dependency on claim 18.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stein et al. (US 20070115357) teaches a driver assistance system for a vehicle, said driver assistance system comprising: a camera configured to be disposed at a vehicle equipped with said driver assistance system: wherein said camera, when disposed at the equipped vehicle, views through a windshield of the equipped vehicle; wherein said camera is disposed at a windshield electronics module attached at the windshield of the vehicle (Fig. 2, 3, abstract paragraph 55); wherein said camera views forwardly through the windshield of in the equipped vehicle at a location that is swept by a windshield wiper of the equipped vehicle; said camera capturing image date of a scene forward of the equipped vehicle: a control comprising an image processor (Paragraph 4, 5, 59, 75): said image processor processing captured image data; wherein said control, responsive ta said image processor processing captured image data, detects an object of interest external to the vehicle; wherein said control utilizes a blockage detection algorithm and, responsive to said image processor processing captured image data, is operable to detect at least a partial blocking condition at said camera (Paragraph 22-25); and wherein the control does not falsely detect an at least partial blockage condition (Paragraph 22, 31), but does not specifically teach determining, via the control, at least one selected from the group consisting of (i) that the imaging sensor is totally blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, that the count of bright photosensor pixels remains below a threshold, and (ii) that the imaging sensor is partially blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, continuity of intensity variations in different regions of the imaging sensor; and adapting, via the control, and responsive to determination of either total blockage of the imaging sensor of the camera or partial blockage of the imaging sensor of the camera, image processing by the image processor of frames of image data captured by the camera to accommodate (i) the determined total blockage of the imaging sensor of the camera or (ii) the determined partial blockage of the imaging sensor of the camera.
Franz (US 20050254688) teaches a vehicular imaging system, comprising a method for detecting visual obstruction in image sensor system (abstract, paragraph 14- 18, 25 and 26), but does not specifically teach determining, via the control, at least one selected from the group consisting of (i) that the imaging sensor is totally blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, that the count of bright photosensor pixels remains below a threshold, and (ii) that the imaging sensor is partially blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, continuity of intensity variations in different regions of the imaging sensor; and adapting, via the control, and responsive to determination of either total blockage of the imaging sensor of the camera or partial blockage of the imaging sensor of the camera, image processing by the image processor of frames of image data captured by the camera to accommodate (i) the determined total blockage of the imaging sensor of the camera or (ii) the determined partial blockage of the imaging sensor of the camera.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JENNIFER D BENNETT/Examiner, Art Unit 2878